Mr. President, I am particularly pleased to express to you my warmest congratulations upon your election to the eminent functions of President of the twenty-ninth session of -the General Assembly. May I be permitted to recall on this occasion the fraternal ties which bind Lebanon and Algeria and which have marked with their imprint our common struggle for the defense of our national causes as well as the concerted action we are conducting so that their international relations be founded upon the principles of equality, law and justice. The expression of unanimous confidence which has brought you to the office of President is a new tribute paid to your exceptional qualities, to your dynamism and to your efficacy.
164.	I should likewise wish to express my fullest esteem to your predecessor, Mr. Benites, who presided with so much competence and so much skill over the last regular session of the General Assembly as well as the sixth special session. This is particularly pleasant for me as Mr. Benites belongs to a country and a region of the world with which Lebanon maintains ties of traditional close friendship.
165.	I should like also to pay a tribute to the Secretary-General, Mr. Kurt Waldheim, for the steady efforts he has been making for the benefit of world peace and the strengthening of international cooperation.
166.	If we pass in review the developments which have taken place since the last session, we shall find some grounds for optimism: the continuation of a dialog between the United States and the Soviet Union, as well as the meeting of the Conference on Security and Co-operation in Europe, are likely to increase the chances of detente internationally. The separation of the forces between Israel on the one hand and Egypt and Syria on the other hand constitutes a first step towards the search for a just and global solution of the Middle East problem. The stability which is gradually settling upon South Asia is putting an end to a conflict which had exploded between countries to which the best possible relations bind us. The positive developments in Africa and the adoption by Portugal of a new liberal policy toward its. colonies and the outside world herald the arrival of a new era which, we hope, will put an end to a long and dark period of colonialism and exploitation. The entry of the three new- States into our Organization, namely, Bangladesh, Guinea-Bissau and Grenada, which we welcome most warmly, expands the basis of the United Nations and strengthens our hope that it will soon be able to reach universal representation.
167.	And yet, certain problems remain in the agenda where they have been since 1946, without having led to a positive and concrete solution. By way of example we might mention first the questions relating to disarmament. How often have we not issued warnings against the unfavorable consequences of the arms race, the massive stockpiling of weapons and the perfecting of weapons of mass destruction. While the United Nations has succeeded in elaborating a certain number of international conventions designed to prohibit tests, the proliferation and the stockpiling of weapons, we are bound to recognize, however, that the distance to be traveled in order to achieve the ultimate purpose is still long and difficult. The common efforts that have been combined in this respect need to be intensified, and they require the support of all Member States and especially that of the permanent members of the Security Council. Within the context of the international action that has been taken in this respect, we hope that an agreement will soon be concluded on the prohibition of chemical weapons and on the prohibition of all nuclear weapons, pending a time where the disarmament problem will be debated as a whole within the framework of the forthcoming world conference on this subject. We also hope that an agreement will be reached on the denuclearization of the Middle East region.	
168.	I do not intend to draw up a detailed inventory of the events which give us cause for disappointment and fear. I shall limit myself to mentioning a few examples from that list; first of all, the situation in southern Africa where the policy of apartheid still prevails, a policy which continues to violate the most elementary moral and human laws and which defies the universal conscience and the repeated condemnations of the United Nations.
169.	The present situation in Cyprus, where tragic events have again occurred in spite of the efforts made by the United Nations through the Secretary- General and the international emergency force, gives ground for the most serious concern. We strongly hope that the efforts now undertaken will make it possible to restore peace and stability in Cyprus and to provide guarantees for its independence, unity and integrity.
170.	The problem of the Middle East continues to be a source of anguish and concern, and constitutes a threat to international peace and security. The pressent session of the General Assembly is called upon today to get to the substance of the Palestine problem for the purpose of achieving a guarantee for the inalienable rights of the Palestinian people. Any search for a just* and lasting solution must be based upon certain fundamental truths which cannot be ignored and which are as follows.
171.	First, Israel has expelled by force the Palestinian people from its fatherland and has obliged it to become dispersed in several countries.
172.	Secondly, the cause of the four wars which have taken place in the region since 1948 was Palestine. The tension which persists in the Middle East derives from the disregard of the rights of the Palestinian people and the hesitancy of the international community expressly to recognize those rights and to permit the Palestinian people to exercise them effectively, in spite of the principles of the Charter of the United Nations.
173.	Thirdly, any settlement of the conflict of the Middle East which does not respect the inalienable national rights of the Palestinian people and does not provide for the realization of its national aspirations cannot, under any circumstances, lead to a lasting peace in the region.
174.	Lebanon has expressed its position on this subject on numerous occasions, in particular following the adoption of resolution 338 (1973) fey the Security Council. I reaffirm here once again that the problem of the Palestinian people is not only a humanitarian problem, but one that constitutes first and foremost a political problem. To hesitate to recognize this fact, to resort to a policy of procrastination or maneuvering in order not to face up to this reality, is to precipitate unavoidable new developments which will in no circumstances serve the cause of peace.
175.	Israel ignores these truths. It continues to violate and defy the condemnations and the resolutions coming from the international community. In recent, months the Palestinian people have been the victim of a new form of a war of extermination. The Israeli forces attack Palestinian camps; they destroy their shelters, kill men, women and children in pursuit of their premeditated policy designed to sow terror and disperse the population. In the past Israel used as a pretext the acts of the fedayeen. Today it does not even trouble to invoke those fallacious pretexts. It undertakes so-called preventive action for the sole purpose of expanding the conflict and aggravating it. It is thus that the forces of Israel are constantly pursuing their aggressions against the territory of Lebanon and its air space, inflicting heavy human and material losses, particularly in the southern portion of the country, thereby violating the principles of the Charter and of international law, as well as the terms of armistice agreed upon between Lebanon and Israel in 1949, the implementation of which is supervised by the United Nations.
176.	Thus it appears, to our great regret, that the resolutions adopted by the Security Council over the past few years and which contain, vis-a-vis Israel, repeated condemnations and censures, have not gone beyond a purely formal stager in their effect, thus promoting the acceptance of the logic of force and the rule of the law of the jungle, where order and respect for law should have been established.
177.	Faced with this deplorable situation, we wonder about the role of the United Nations and the usefulness of the guarantees provided by the Charter for Member States, and in particular for the small countries which view the Organization as something that should be both a shield and a bulwark behind which their independence and security should be protected.
178.	The Charter expressly enumerates the means of having international authority respected and of giving effect to the recommendations and resolutions adopted by the Organization. Has the time not come to apply the provisions of Chapter VII of the Charter? In compliance with the decisions adopted by the last conference of the Heads of Arab States as well as by the fifth Islamic congress, Lebanon considers that the Security Council should apply against Israel the sanctions provided for in Chapter VII so that an end might, be put to its repeated aggressions against the people and territory of Lebanon. We are calling for this action out of our attachment to the United Nations and because we wish the Organization to be strong. We are unwilling to admit its inefficacy. We wish it to remain and to be able to realize its essential goals and to fulfill its responsibilities.
179.	Meanwhile Lebanon considers that no solution can be provided to the problem of the Middle East without the total withdrawal from the Arab territories of the Israeli forces that have been occupying them since June 1967 and without the recognition of the national and political rights of the Palestinian people.
180.	Since the end of the Second World War, the international community has not gone through any economic crisis anywhere nearly as acute as the one through which we are now living and which can have devastating consequences for the whole of mankind. On the other hand, however, during the same period appeals for harmony and co-operation have never been as frequent and as urgent.
181.	The sixth special session of the General Assembly, which was held last April thanks to the initiative and work of President Boumedienc, placed particular emphasis upon the problems of development as well as upon international economic co-operation, which has been made necessary as a result of the profound transformations that have taken place in modern international relations.
182.	The economic and monetary problems which arise today have not been brought about by the October war and they have not been brought about by the restrictions applied to petroleum production or by the increase in its price. These problems are chronic and long-standing; they antedate the October war; they have been arising in the world for a number of years. The petroleum prices have merely revealed the scope and gravity of these problems.
183.	The Arab States are facing urgent problems in the field of economic and social development. They are attempting to solve them in the best possible way so as to provide a better life for their peoples and to reduce the gap which separates them from the developed peoples. In spite of these historic responsibilities, those countries nevertheless remain responsive to the appeals addressed to them and are examining in a spirit of co-operation and understanding the world economic situation as well as the interests of the developing countries. These preoccupations have been expressed in decisions and actions.
184.	We are convinced that the present economic imbalance and the deterioration in currencies have been made possible by the international economic order which prevails at present and which, because it no longer meets the requirements of our time, should be revised in its very essence.
185.	The sixth special session of the General Assembly adopted resolutions 3201 (S-VI) and 3202 (S-VI), which are of considerable importance and clearly reflect current economic problems and preoccupations and define the bases upon which the new economic order should be founded.
186.	It is true that the action necessary for the establishment of this order has hardly begun, but it is encouraging to observe that consultations and negotiations to achieve greater justice and equality in international exchanges have been extremely active during the past year. By way of example I might mention the negotiations concerning the reform of the international monetary system, the efforts made with a view to reconsidering GATT and the new orientation which has taken place in the World Bank for the purpose of increasing the resources devoted to development and intensifying multilateral technical assistance.
187.	I wish to emphasize also the importance of the Euro-Arab dialog, and I should like to affirm, on behalf of my Government as well as on behalf of all the other Arab Governments, because of the fact that Lebanon is serving as President of the present session of the League of Arab States, our determination to make this dialog constructive and useful for all the parties concerned and beneficial to all their mutual interests.
188.	We also hope that the Third United Nations Conference on the Law of the Sea will lead to the preparation of a new international act regulating maritime relations between States and providing the most appropriate means for the exploitation of the resources of the sea in the interests of mankind as a whole. We hope, too, that the World Food Conference and the World Population Conference will make it possible to draw up a plan of action that will make a positive contribution to the work of the seventh special session of the General Assembly, for which provision was made at the previous session [resolution 3172 (XXVIII)].
189.	In this connexion I should like to emphasize that the Lebanese Government is gratified that the working group responsible for the preparation of the Charter of Economic Rights and Duties of States put this draft into its final form at meetings held this year in Geneva and in Mexico. In expressing the hope that the General Assembly will adopt the draft at its present session, I should like to take this opportunity of paying a tribute to Mr. Echeverria, the President of Mexico, to whom belongs the credit for having taken this initiative during the third session of the United Nations Conference on Trade and Development.
190.	The Economic Commission for Western Asia, the establishment of which was decided upon by the
Economic ar.d Social Council at its 55th session Resolution 1818 (LV)] on the basis of a draft presented by the Lebanese delegation, held two sessions in Beirut in June and September of this year.
191.	Through the establishment of this Commission the Middle East region has recovered the natural rights of which it had been deprived during the past two decades. These meetings gave an opportunity to the countries concerned to affirm their international role and express their desire to contribute to the activities of the United Nations in the fields of development and regional co-operation. The Lebanese Government, which has established the closest ties with the United Nations Economic and Social Office in Beirut during the past 10 years, wishes to express its profound satisfaction at the establishment of this Commission. We are convinced that the activities undertaken by it will redound to the benefit of the countries of the region and contribute to the attainment of the objectives of the United Nations.
192.	The United Nations was born of the suffering of previous generations and the aspirations of new generations for peace and justice. In spite of all the difficulties and the disappointment that may sometimes be felt when taking stock of the achievements of the United Nations, we continue to support this Organization, its objectives and its basic principles. Lebanon, for its part and to the best of its ability, will steadfastly continue to make its contribution to the efforts of the international community to achieve its aims and keep to its course.
